United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-2400EA
                                   _____________

Sammie Smith, Jr.,                     *
                                       *
                   Appellant,          *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the Eastern
Larry Norris, Director, Department of * District of Arkansas.
Correction; Bill Lowe, Personnel       *
Administrator; Virginia Wallace,       *     [UNPUBLISHED]
Warden (Women Unit),                   *
                                       *
                   Appellees.          *
                                 _____________

                            Submitted: December 8, 1997
                                Filed: December 16, 1997
                                 _____________

Before FAGG, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          _____________

PER CURIAM.

       Sammie Smith, Jr. appeals the district court's adverse grant of summary judgment
on Smith's race-based employment discrimination claim. Having carefully considered
the record, and assuming Smith established the elements of a prima facie case, we
agree with the district court that Smith failed to present any evidence tending to show
that the reason given by the public officials for rescinding an offer of employment with
the Arkansas Department of Corrections was a pretext for race discrimination.
     Accordingly, we conclude the district court correctly granted summary judgment,
and we affirm without further discussion. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-